Exhibit 99.1 NEWS RELEASE Calgary, Alberta, Canada – April 28, 2014 (Canadian dollars except as indicated) PRECISION DRILLING CORPORATION ANNOUNCES 2 This news release contains “forward-looking information and statements” within the meaning of applicable securities laws.For a full disclosure of the forward-looking information and statements and the risks to which they are subject, see the “Cautionary Statement Regarding Forward-Looking Information and Statements” later in this news release. The Board of Directors of Precision Drilling Corporation (TSX:PD) (NYSE:PDS) ("Precision" or the "Corporation") has declared a second quarter dividend on its common shares of $0.06 per common share, payable on May 26, 2014, to shareholders of record on May 14, 2014.For Canadian income tax purposes, all dividends paid by Precision on its common shares are designated as "eligible dividends", unless otherwise indicated by Precision. Net earnings this quarter were $102 million, or $0.35 per diluted share, compared to net earnings of $93 million, or $0.33 per diluted share, in the first quarter of 2013. Revenue this quarter was $672 million, or 13% higher than the first quarter of 2013, mainly due to higher pricing and drilling activity in Canada, the U.S. and internationally. Earnings before income taxes, finance charges, foreign exchange, and depreciation and amortization ("adjusted EBITDA") this quarter were $237 million or 10% higher than the first quarter of 2013. Our adjusted EBITDA margin was 35% this quarter, compared to 36% in the first quarter of 2013. The decrease in adjusted EBITDA margin was mainly due to a decrease in the margins in our Completion and Production Services segment and increases in share based compensation accruals, which were $10 million this quarter. Our activity for the quarter, as measured by drilling rig utilization days, increased 3% in Canada, 16% in the U.S. and 38% internationally, compared to the first quarter of 2013. We are increasing our 2014 capital plan from $634 million to $833 million.The capital increase is in response to strong customer demand for Precision new-build Super Series rigs.The additional capital expenditures consist of four additional new-build Super Triple rigs for the U.S. to be delivered in the second half of 2014 and five new-build Super Triple rigs to be delivered in early 2015.Additionally, we are expanding our long-lead program to shorten construction times for new-build rigs and will provide capacity of two rig deliveries per month to start 2015 if U.S., Canadian and international customer demand continues at the current pace.With today’s announcement, the number of new-build deliveries scheduled for Precision in 2014 totals 16 rigs (seven in the U.S., six in Canada and three internationally). Kevin Neveu, Precision’s President and Chief Executive Officer, stated: “I am pleased that the success of Precision's High Performance strategy is demonstrated in our strong first quarter financial results.Customer demand for our Super Series rigs is increasing and the momentum we communicated last quarter has continued.This is evident in our strong day rates, margins, and contract coverage and the increased demand for additional Precision new-build rigs.” “In 2009 we began communicating our High Performance, High Value strategy which aligned our people, systems and technology with emerging unconventional resource development.We introduced the Tier system to categorize our rig fleet, where Tier 1 Super Series rigs represent highly efficient, highly mobile rigs designed to drill horizontal wells and being the rigs ideally suited for developing unconventional resources.At the beginning of 2009, we marketed 93 Super Series rigs, primarily in Canada.Over the past five years, we have transformed our fleet and today we have Super Series rigs operating in virtually every unconventional basin in North America.With today’s announcement of an additional nine new-build rigs, eight of which have firm customer commitments, we expect to have 222 Super Series rigs operating by early 2015 and an increased capacity to deliver two new-build rigs per month to start 2015.The cornerstone to Precision’s build program remains our strict fiscal discipline insuring we achieve contracts from customers that meet our targets before a rig is completed for delivery.” “In Canada, our drilling activity during the first quarter was slightly higher than last year, and was supported by growing customer demand throughout the winter drilling season.We are excited about our leading position in the deep basin and LNG related drilling market with five contracted ST-1500 new-builds planned for delivery in 2014.While challenges must still be overcome to fully realize the Canadian LNG development potential, we remain very encouraged by the continued support demonstrated by the key stakeholders in this very important Canadian resource.We believe additional new-build and upgrade opportunities will continue to emerge as these projects gather momentum.” “Our U.S. drilling business continues its strong performance with an average of 94 rigs running in the first quarter, an increase from an average of 81 rigs in the third quarter of 2013.Our success responding to the market’s demand for high performance services is particularly evident in the Permian basin, where we now have 20 active Super Series rigs and in the Marcellus where we enjoy a leadership position with 17 Super Series rigs running today representing approximately 20% of the activity in the play.” “Internationally, with established operations in the Middle East and Mexico, we are continuing to selectively strengthen our position in these regions.In March, we announced a contract for a new-build ST-2000 rig that will begin drilling for a customer in the Middle East in the fourth quarter.In Mexico, we announced the signing of long-term contracts for six rigs under an integrated project management service agreement, five of which are already in Mexico and one of which is currently being deployed from our U.S. fleet.Bidding activity in our target regions remains strong and we believe further international opportunities for Precision will develop over the coming months.” “Our completion and production business continues to face a challenging market characterized by throttled back customer demand.Customer spending on well servicing, well remediation and well repair continues to lag drilling activity as our customers appear to be more focused on deploying capital to drilling programs.Despite the recent weakness, we remain well positioned in Canada and in select basins in the U.S., and believe we can demonstrate meaningfully improved financial results when customer demand improves.We are, as always, intensely focused on execution for our customers and continue to deliver the high performance services they have come to expect from Precision.” “We believe we have a competitive advantage in our ability to recruit, develop and retain the best people in the industry and in 2014 we continue to raise the bar in this aspect of our business: Precision safety, training and talent development systems have become integral to our international operations; we are increasing the skill-based and safety training courses at our Houston Tech Center and in the field; and building on the success of our Houston Tech Center, we are preparing for the opening of our Nisku Centre this fall where our workers will have access to a state of the art training facility and a fully functioning training rig.We believe our people are the most important part of the business and we will continue to invest in training and developing our people as we invest in the equipment and systems to support them.” “With today’s dividend announcement, Precision will have declared $107 million in dividends to investors since December 2012.” 2 SELECT FINANCIAL AND OPERATING INFORMATION Adjusted EBITDA and funds provided by operations are additional GAAP measures.See “ADDITIONAL GAAP MEASURES”. Financial Highlights Three months ended March 31, (Stated in thousands of Canadian dollars, except per share amounts) % Change Revenue Adjusted EBITDA Net earnings Cash provided by operations Funds provided by operations Capital spending: Expansion ) Upgrade ) Maintenance and infrastructure Proceeds on sale ) ) Net capital spending ) Earnings per share: Basic Diluted Dividends paid per share Operating Highlights Three months ended March 31, % Change Contract drilling rig fleet Drilling rig utilization days: Canada U.S. International Service rig fleet Service rig operating hours ) Financial Position (Stated in thousands of Canadian dollars, except ratios) March31, December 31, Working capital Long-term debt(1) Total long-term financial liabilities Total assets Long-term debt to long-term debt plus equity ratio(1) Net of unamortized debt issue costs. Revenue in the first quarter of 2014 was $77 million higher than the prior year period.The increase was due to a year-over-year increase in activity and rates from our contract drilling operations.Contract Drilling Services revenue increased by 15% in the first quarter while Completion and Production Services revenue was relatively unchanged. 3 Adjusted EBITDA margin (Adjusted EBITDA as a percentage of revenue) was 35% for the first quarter of 2014 compared to 36% for the same period in 2013.The slight decrease in EBITDA margin was primarily attributable to lower margins in the Completion and Production Services segment and increases in share based compensation. Our portfolio of term customer contracts, a scalable operating cost structure and economies achieved through vertical integration of the supply chain all help us manage our adjusted EBITDA margin. Precision’s strategic priorities are as follows: 1. Execute our High Performance, High Value strategy -Invest in Precision’s physical and human capital infrastructure to advance field level professional development, provide industry leading service to customers and promote safe operations. Continue to measure and benchmark performance with a view to exceeding the high standards we set. The construction of our Nisku Centre is underway and we expect to complete construction in the fall of this year.Our Nisku Centre will support safety and training for our Canadian workforce. 2. Leverage our scale in operations - Utilize established systems to promote consistent and reliable service and to improve operating efficiencies across all geographies and service lines. We have demonstrated our ability to increase activity levels while driving down daily operating cost per rig in our operations.Additionally, we have increased the utilization of our centralized U.S. repair and maintenance facilities at our Houston Tech Center. 3. Execute on existing organic growth opportunities - Deliver new-build and upgraded rigs to customer contracts, expand international activity in existing operating regions and grow our Canadian LNG drilling leadership position. Be a recognized leader in the integrated directional drilling transformation. We have announced delivery or planned delivery for 13 new-build rigs to the North American market in 2014, including five ST-1500 rigs for deep basin and LNG related drilling in Canada.In addition, we have contracted one new-build for the Middle East and six existing rigs to long-term contracts for integrated project management projects in Mexico and expect to begin operations with the two Kuwait new-build rigs near the end of the second quarter. 4. Increase returns for our investors. We remain well positioned to increase returns for investors with our continued strong activity levels and margins, favorable contracted terms on new-build and upgraded rigs and our low cost and flexible capital structure. For the first quarter of 2014, natural gas prices and the West Texas Intermediate price of oil were higher than the 2013 averages. Three months ended March 31, Year ended December 31, Average oil and natural gas prices Oil West Texas Intermediate (per barrel) $
